In an action for separation, the appeal is from an order granting respondent temporary alimony of $100 a week and a counsel fee of $1,000.. Order modified by reducing the temporary alimony to $50- a week, and by reducing the counsel fee to $750. As so modified, order affirmed, without costs. In our opinion, the allowances were excessive. The allowance of $750 for a counsel fee is to include $252 for expenditures already made. Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.